 


109 HR 3796 IH: AmeriCorps Disaster Relief Corps Act of 2005
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3796 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Ford introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish the AmeriCorps Disaster Relief Corps to carry out national service projects that address the needs arising from the consequences of Hurricane Katrina, and other major disasters and emergencies. 
 
 
1.Short titleThis Act may be cited as the AmeriCorps Disaster Relief Corps Act of 2005. 
2.AuthorityThe Corporation for National and Community Service (referred to in this Act as the Corporation), pursuant to section 126(b) of the National and Community Service Act of 1990 (42 U.S.C. 12576(b)), shall carry out the activities authorized under this Act. 
3.Establishment of special AmeriCorps Disaster Relief Corps 
(a)EstablishmentThere is established an AmeriCorps Disaster Relief Corps, to be administered by the Corporation, to carry out full- or part-time service projects that provide food, clothing, shelter, and other humanitarian assistance for victims of major disasters and emergencies, projects involving cleaning, repair, and reconstruction of structures, facilities, and lands located within the disaster area, and other projects arising from the consequences of major disasters and emergencies. 
(b)Recruitment of participants and eligibility 
(1)RecruitmentThe Corporation shall endeavor to recruit up to 10,000 additional eligible participants for the national service program established under subsection (a). 
(2)EligibilityEligibility to participate in the national service program established under subsection (a) shall be on the same basis as for participation in an approved national service position authorized by subtitle C or E of title I of the National and Community Service Act (42 U.S.C. 12571 et seq.) or by title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.). Individuals selected as participants in the program shall be eligible for living allowances, educational awards, and other support authorized for participants in approved national service positions under such Acts. 
(3)PriorityIn conducting recruiting under paragraph (1), the Corporation and recipients of assistance to operate projects shall give priority to those individuals dislocated as a result of major disasters and emergencies and may permit alternative documentation requirements relating to demonstrating eligibility of such individuals. 
(c)ProjectsParticipants for the national service program established under subsection (a) may serve on projects that— 
(1)help those affected by major disasters and emergencies assess their needs;  
(2)assist in the construction of temporary housing for the displaced victims of a major disaster or emergency; 
(3)provide relocation services for victims of the hurricane, including food, water and clothing distribution and housing location services; 
(4)conduct outreach to local businesses, building owners, and others with applications for disaster relief and for other assistance to be provided by Federal or State government; 
(5)provide employment services for victims, such as identifying job training, job placement, and other opportunities; 
(6)conduct environmental surveys, monitoring water quality and determining the environmental impact on the affected region; 
(7)provide teaching and administrative support functions for school systems where displaced children have enrolled; 
(8)work with schools to identify and mentor students coping with the impact of a major disaster or emergency; 
(9)work with public officials to prepare them for future disasters or emergencies; and  
(10)otherwise assist with the rebuilding of the affected regions. 
4.Grants to States, cities, organizations; cooperation with Federal agenciesThe Corporation may use funds authorized under this Act in support of projects or activities consistent with those specified in section 3(c) to— 
(1)make grants to, or enter into agreements with States, subdivisions of States, or other organizations to support AmeriCorps projects under section 121 of the National and Community Service Act (42 U.S.C. 12571); 
(2)support the National Civilian Community Corps authorized under subtitle E of title I of the National and Community Service Act (42 U.S.C. 12611); 
(3)support the VISTA program under title I of the Domestic Volunteer Service Act (42 U.S.C. 4451 et seq.); and 
(4)enter into a contract or cooperative or other agreement with another Federal agency. 
5.DefinitionsAs used in this Act, the terms emergency and major disaster have the meaning given such terms in paragraphs (1) and (2) of section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C 5122(1) and (2)). 
6.Transfer of funds to the National Service TrustThe Corporation shall transfer funds to the National Service Trust established in section 145 of the National and Community Service Act (42 U.S.C. 12601) an amount required under the Strengthen AmeriCorps Program Act of 2003 (Public Law 108–45) (42 U.S.C. 12605 et seq.) to provide educational awards and related assistance authorized under subtitle D of title I of the National and Community Service Act (42 U.S.C. 12601 et. seq.)  
7.Authority for third-term benefits and educational award Notwithstanding any other provision of law, an individual serving in a program authorized by this Act may serve a third term of service in an approved national service position and may receive in-service benefits and a post-service educational award authorized under the national service laws on the same basis as an individual serving in a first or second term of service. 
8.Administrative expensesThe Corporation may use up to two percent of funds authorized under section 12 for the administration of this Act.  
9.Acceptance of donated servicesSection 196(a)(2) (42 U.S.C. 12651g(a)(2)) of the National and Community Service Act is amended by striking money or property and inserting money, services, or property.  
10.Grants not subject to annual appropriations limitationsNotwithstanding any other provision of law, funds provided under this Act to administer, reimburse, or support any national service program authorized under the national service laws, shall not be considered in applying any limitation on funding for such programs in annual appropriations Acts.  
11.Authority to support programs operated by Federal agenciesNotwithstanding any other provision of law, the Corporation may use funds authorized under this Act to enter into a contract or cooperative agreement with another Federal agency to support a national service program carried out by that agency consistent with section 121(b) of the National and Community Service Act of 1990 (42 U.S.C. 12571(b)). 
12.Authorization of AppropriationsThere is authorized to be appropriated to the Corporation $150,000,000 for each of fiscal years 2006 and 2007 to carry out this Act.  
 
